Citation Nr: 0930142	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-11 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial increased rating for service-
connected psychiatric disorder, currently evaluated as 30 
percent disabling, to include the issue of whether a rating 
in excess of 10 percent was warranted prior to June 6, 2007.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.

The Board notes that Mississippi Veterans Affairs Board 
previously represented the Veteran in this appeal.  The 
Veteran, however, executed a VA Form 21-22 appointing Vietnam 
Veterans of America on August 8, 2006.  Accordingly, the 
Board recognizes the change in representation.  See 38 C.F.R. 
§ 20.605 (2008).  See also 73 Fed. Reg. 29,852-29,880 (May 
22, 2008).


FINDINGS OF FACT

1.  Prior to June 2007, the Veteran's service-connected 
psychiatric disorder was primarily manifested by anxiety, 
depression, and sleep disturbance, which was mild in severity 
and controlled by medication; the overall evidence does not 
reflect suspiciousness, panic attacks or memory loss.

2.  Since June 2007, the Veteran's service-connected 
psychiatric disorder is primarily manifested by anxiety, 
increased depression despite medication, sleep disturbance 
with nightmares, and mild short term memory loss; the record 
does not reflect flattened effect, panic attacks more than 
once a week, difficulty in understanding complex commands, or 
impaired judgment or abstract thinking.


CONCLUSIONS OF LAW

1.  Prior to June 2007, the criteria for a rating in excess 
of 10 percent for service-connected psychiatric disorder are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).

2.  Since June 2007, the criteria for a rating in excess of 
30 percent for service-connected psychiatric disorder are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

Where, as here, when the claim was one for service 
connection, and it was then granted and an initial disability 
rating and effective date have been assigned, the Veteran's 
service connection claim has been more than substantiated - 
it has been proven.  Section 5103(a) notice has served its 
purpose and is no longer required.  As section 5103(a) no 
longer applies to the Veteran's appeal (e.g., his initial 
increased rating claim) the additional notification 
provisions for increased rating claims recently set forth by 
the Court are not applicable in the present case.  
See Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 
30, 2008).  Instead, the provisions of 38 U.S.C.A. §§ 5104, 
7105 and 38 C.F.R. § 3.103 are for application.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103 were satisfied by an October 2005 letter (which 
notified the Veteran of the grant of service connection for 
depressive disorder with symptoms of PTSD, the assignment of 
a 10 percent rating effective November 2004, and his 
appellate rights) and the March 2006 statement of the case 
(which set forth the criteria necessary for a disability 
evaluation greater than 10 percent, citations to applicable 
law, and the reasons and bases for the grant of a 10 percent 
rating).  Thus, the Board finds that the applicable due 
process requirements have been met.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  The 
Veteran has been accorded a pertinent VA examination.  
Further, all relevant treatment records adequately identified 
by the Veteran have been obtained and associated with the 
claims folder.  Neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, the Board notes 
that the Veteran reported pertinent private treatment by a 
Dr. Juoza Pavicius, the records of which are not contained in 
the claims file.  The record reflects that in October and 
November 2006 the RO requested records from this physician, 
but none were received.  The RO notified the Veteran of this 
in a November 2006 letter.  

Analysis

Historically, the RO granted service connection for 
depressive disorder with symptoms of PTSD in a September 2005 
rating decision and assigned a 10 percent rating, effective 
from November 2004, reflecting the date of receipt of the 
Veteran's service connection claim.  By an April 2008 rating 
decision, the RO recharacterized the service-connected 
psychiatric disorder as depressive disorder and posttraumatic 
stress disorder and granted an increased rating of 30 
percent, effective from June 6, 2007.  The Veteran continues 
to seek a higher rating.
Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Staged ratings are appropriate for an increased rating claim 
whenever the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  The Veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

According to the applicable rating criteria, a 10 percent 
evaluation will be assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).

A 30 percent evaluation will be assigned with evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent evaluation will be assigned with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  A GAF score 
of 51 to 60 is reflective of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  A GAF score of 41 to 50 is reflective of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 31 to 40 is 
reflective of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).

Prior to June 2007, the record reflects that the Veteran's 
service-connected psychiatric disorder was primarily 
manifested by depression, anxiety, and sleep impairment, and 
that these symptoms were generally well-controlled with 
medication.  For example, a June 2004 VA treatment report 
shows the Veteran related "good" functioning and that he 
took his anxiety medication infrequently since his 
antidepressant was working so well.  Additionally, VA 
treatment reports dated in November 2004 reflect that the 
Veteran was not feeling depressed, his sleep medication was 
working fine, and that he was generally stable on his current 
medications.  

Although subsequent VA treatment records reflect increased 
anxiety and depression, as well as complaints of isolation 
and nightmares, they also reveal that the Veteran was able to 
sleep with the aid of medication, and remained engaged with 
his family and the community.  For example, a September 2006 
VA treatment report shows that the Veteran regularly attended 
church and a PTSD group, was involved in a Christian 
motorcycle club, and was primary caregiver to his sick 
mother.  A May 2007 VA treatment report reflects that the 
Veteran was able to sleep 4 to 5 hours at a time, although he 
was concerned that he would not be able to wake up in time 
for his appointments.  

Based on the foregoing evidence, the Board finds that a 
rating in excess of 10 percent prior to June 2007 is not 
warranted.  In reaching this determination the Board 
acknowledges a May 2007 VA treatment report which indicates a 
GAF score of 35 to 40.  However, this score and the 
examiner's assessments of the severity of the condition must 
be considered in light of the actual symptoms of the 
Veteran's disorder which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126.  In the instant 
case, while the Veteran clearly exhibits some psychiatric 
symptoms, none of the evidence of records suggests that they 
are of such severity as to warrant a disability rating 
greater than the currently assigned 10 percent evaluation.  
Despite the documented increase in anxiety, depression, 
isolation, and nightmares, these symptoms appear to have 
remained relatively mild as the Veteran continued to attend 
church study group, his PTSD group, remain active in his 
motorcycle group (see March 2007 VA treatment report), and 
sleep for several hours.  Further, the record fails to 
reflect any adjustments to the Veteran's medication regimen 
to indicate a significant change or increase in his symptoms.  
In fact, the medical evidence throughout the appeal period, 
including the May 2007 VA treatment report which reflects the 
low GAF score of 35 to 40, indicates good response to his 
medications.  

Additionally, the record is absent for complaints of 
suspiciousness or panic attacks.  
While the Board acknowledges a July 2006 statement by a 
former employer, which indicates short term memory loss and 
"illogical" speech, these symptoms are not reflected in the 
medical evidence, with November 2004 and May 2005 VA 
treatment reports showing normal speech, and a December 2006 
VA treatment report showing intact recent and remote memory.

Moreover, although a February 2007 VA treatment report shows 
that the Veteran reported neglecting his personal hygiene and 
housekeeping, this appears to have been related to the fact 
that he was busy caring for his elderly mother, and, on 
balance, the evidence is absent for such complaints.  This 
same report also reflects that the Veteran described thoughts 
of self-harm, with no plan.  However, the overall record, 
including subsequent March and May 2007 treatment reports, 
reveals that the Veteran denied suicidal or homicidal 
ideation.  

For these reasons, the Board finds that, prior to June 2007, 
the Veteran's service-connected psychiatric disorder was 
manifested by mild symptoms, and controlled by medication, 
which most nearly approximate the criteria for a 10 percent 
evaluation.  A rating in excess of 10 percent is not 
warranted.

Turning to the period since June 2007, the record reflects 
complaints of worsening concentration and sleep disturbances, 
increased depression despite medication, increased anxiety, 
and short term memory trouble. 

The Veteran underwent a pertinent VA examination in January 
2008.  The claims file was reviewed in conjunction with the 
examination.  At that time, he reported little interest in 
social activities, sleep disturbance (and that he was only 
able to achieve sleep with a high dose of sleep medication), 
frequent nightmares (about 2 or 3 times a week), irritability 
and decreased concentration.  He also related increased 
depression, and intermittent suicidal thoughts with no plan.  
He denied command hallucinations, visual hallucinations, or 
paranoid delusions.  

The Veteran related that he had not worked since February 
2005 because of his mental condition.  Although he reported 
he did not have a social life, he also stated that he had 3 
or 4 good friends with whom he talked on the telephone.  He 
also reported riding with his motorcycle club once in a while 
and attending church every Sunday.  He stated that he 
continued to care for his elderly mother.  In this regard, 
the examiner noted that the Veteran was capable of 
independent living and did not need assistance in feeding, 
bathing, or clothing himself.  

On mental status examination, the Veteran demonstrated a 
subdued and anxious mood.  He was teary at times.  He was 
casually dressed with adequate grooming.  Speech was normal 
with respect to rate, volume, and tone.  Thought processes 
were goal directed without any flight of ideas or loose 
associations.  There were no apparent auditory or visual 
hallucinations or delusions.  Memory, concentration, and 
attention was grossly intact, as was insight and judgment.  
He denied any suicidal or homicidal thoughts.  

Although the examiner determined that the Veteran's symptoms 
were severe, and were expected to cause severe impairment in 
industrial and social functioning, this conclusion is simply 
not supported by the findings described above, or by the 
examiner's corresponding GAF score of 52, which is generally 
reflective of "moderate" impairment due to psychological 
limitations.  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).

Based on the foregoing evidence, the Board finds that a 
rating in excess of 30 percent since June 2007 is not 
warranted.  While the record reflects a continued increase 
depression, anxiety, and sleep disturbance, as well as 
subjective complaints of mild memory loss, such symptoms are 
contemplated in the criteria for the currently-assigned 30 
percent rating.  The record does not reflect flattened 
effect, panic attacks more than once a week, difficulty in 
understanding complex commands, impaired judgment, or 
impaired abstract thinking.  Further, while the Veteran has 
reported social isolation, the record reflects that he 
maintains social relationships with adequate ease, as 
evidenced by his continued telephone conversations with 
friends, regular church attendance, and occasional 
participation and his motorcycle club.  While the Board 
acknowledges a September 2007 VA treatment report, which 
reflects that the Veteran's GAF score had declined to 40, 
this score is not indicative of the Veteran's overall 
symptoms throughout the relevant time frame, particularly in 
view of the more recent VA examiner's GAF score of 52.

For these reasons, the Board finds that, since June 2007, the 
Veteran's service-connected psychiatric disorder does not 
warrant a rating higher than 30 percent.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for any time during the current 
appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the Veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Importantly, the Veteran's service-connected psychiatric 
disorder has required no hospitalization.  Further, although 
he has asserted that his psychiatric symptoms interfere with 
his ability to perform at work, the record also reflects that 
a non service-connected back condition has contributed to his 
employment status (see March 2005 VA treatment report).  In 
any event, loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 
38 C.F.R. §§ 3.321(a), 4.1 (2008).  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  With 
this in mind, the evidence simply does not reflect that the 
Veteran's disability picture is so exceptional or unusual as 
to render impractical the application of the regular 
schedular criteria.  His ratings for his service-connected 
psychiatric disorder contemplate his complaints.  Thus the 
Board finds that the preponderance of the evidence is against 
referral of the Veteran's claims for extraschedular 
consideration.





ORDER

Entitlement to a rating in excess of 10 percent for service-
connected psychiatric disorder prior to June 2007 is denied.

Entitlement to a rating in excess of 30 percent for service-
connected psychiatric disorder since June 2007 is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


